1. The constitutional amendment, ratified June 3, 1941 (Supp. Ga. Code Ann. § 2-5002; Ga. L. 1941, p. 84), provides that "There is hereby exempted from all taxation, State, county, municipal, school district, and political or territorial subdivision of the State having the authority to levy taxes, all co-operative, nonprofit, membership corporations organized under the laws of this State for the purpose of engaging in rural electrification, . . and all of the real and personal property owned or held by such corporations for such purposes. The exemption herein provided for shall expire twenty years from January, 1, 1942."
2. In determining whether this constitutional exemption from taxation must be given application with respect to properties which had become subject to ad valorem taxation as of January 1, 1941, and had been returned for taxation between February 1 and May 1, 1941, but had come within the terms of the constitutional exemption ratified June 3, 1941, which latter date was previous to the date on which the Governor with the assistance of the comptroller general had made his levy of the tax under the Code, §§ 92-5703 et seq., it is the rule that all *Page 735 
grants of exemptions must be strictly construed in favor of the State, and that "nothing passes by implication; but this rule must not be pushed to unreasonableness." City of Columbus v. Muscogee Mfg. Co., 165 Ga. 259, 261
(140 S.E. 860); Campbell v. Red Bud School District, 186 Ga. 541
(2), 546 (198 S.E. 225); Mundy v. Van Hoose,  104 Ga. 292, 297 (30 S.E. 783), and cit. In interpreting such a constitutional exemption, it is to be presumed that the words therein used were employed in their natural and ordinary meaning (Epping v. Columbus, 117 Ga. 263, 267,  43 S.E. 803); and where a constitutional provision or statute is plain and susceptible of but one natural and reasonable construction, the court has no authority to place a different construction upon it, but must construe it according to its terms. State Revenue Commission v. Brandon, 184 Ga. 225,  228 (190 S.E. 660), and cit.; Barnes v. Carter, 120 Ga. 895,  898 (48 S.E. 387); Ezekiel v. Dixon, 3 Ga. 146 (1, 2), 158.
3. Since the word "taxation" ordinarily includes a determination of the rate of levy and the imposition of the levy, as an essential part of the sovereign power and process (Hilger v.
Moore, 56 Mont. 146, 182 P. 477, 480; Morton v.
Comptroller-General, 4 S.C. 430, 453; Southern Ry. Co. v.
Kay, 62 S.C. 28, 39 S.E. 785, 787; Des Moines Union Ry. Co.  v. Chicago Great Western Ry. Co., 188 Iowa, 1019,  177 N.W. 90, 9 A.L.R. 1557, 1560; 61 C. J. 67, and cit.; 41 Words 
Phrases, 116), it follows that property will not ordinarily be deemed as taxed until the tax has been levied. Thus, even if it be assumed that the language of the amendment as and when adopted, "hereby" exempting certain properties from "all taxation," would not have been effective if the process of "taxation" had already been fully consummated, it appears reasonably plain and certain that the language "hereby" exempting certain properties from "all taxation" must be taken to include all such properties where the process of taxation, though begun, had not been fully consummated. Therefore it was error to dismiss on demurrer the affidavit of illegality.
Judgment reversed. All the Justices concur.
                       No. 14432. APRIL 15, 1943.
In 1942 the commissioner of the State department of revenue issued an execution against the properties of Rayle Electric Membership Corporation, for $140.99 principal, "as its tax for the year 1941, due the State of Georgia," and interest. This execution was levied by the sheriff of Taliaferro County on electric properties of the corporation in that county. The defendant in fi. fa. filed an affidavit of illegality, setting up that it was a co-operative, non-profit, membership corporation organized under the laws of the State for "rural electrification" as defined in the act approved March 30, 1937; that the General Assembly, on March 8, 1941, passed a resolution, approved by the Governor, for the submission to voters of a constitutional amendment exempting from taxation *Page 736 
corporations like the defendant in fi. fa.; that the people at a general election on June 3, 1941, voted approval of this amendment, and its adoption was proclaimed by the Governor; that in August, 1941, after receipt of the tax digests from the several counties, and after the Governor had proclaimed the adoption of the constitutional amendment, he with the comptroller-general "levied and assessed the ad valorem tax for the year 1941 for the State," after which the commissioner of the department of revenue issued the execution. The affidavit of illegality attacked the levy of the execution as in violation of the constitutional amendment, under which, and the facts as alleged, the defendant in fi. fa. claimed exemption from the tax; and attacked the execution and levy as a denial of its "constitutional right to exemption from said tax." The commissioner of the department of revenue demurred on the ground that the affidavit of illegality "is insufficient in law and presents no legal defense to the execution." The defendant in fi. fa. excepted to the judgment dismissing its affidavit of illegality on this demurrer.